 

 

 

Case 1:18-cv-03969-GHW Document 149 Filed 07/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN E. GROUP LLC,

Plaintiff, I-18-cv-03969-GHW
-against-
LIVEWIRE ERGOGENICS, INC. CERTIFICATE OF
SERVICE
Defendant

 

LIVEWIRE ERGOGENICS, INC.,

Counterclaim Plaintiff/
Third-party Plaintiff,

-against-
AMERICAN E. GROUP LLC,
Counterclaim Defendant,
ELANA HIRSCH A/K/A ELANA MICHELLE HIRSCH
A/K/A ELANA BARKATS, JS BARKATS PLLC and
SUNNY JOSEPH BARKATA A/K/A
SANNY JOSEPH BARKATS

Third-Party Defendants.

 

DWAYNE L. BENTLEY, declares under penalty of perjury as follows:
1. lama member of the Bar of this Court and of DL BENTLEY LAW GROUP PLLC

(“DLBLGP”), attorney for the Third-Party Defendant Elana Hirsch a/k/a Elana Michelle Hirsch

a/k/a Elana Barkats (“Elana”) in the above-captioned action.

2. On July 26, 2019 I served the Notice of Motion for Leave to Withdraw as Counsel and the

the Declaration of Dwayne L. Bentley in Support of the below via ECF:

 
Case 1:18-cv-03969-GHW Document 149

Ryan Whalen, Esq.

Gusrae Kaplan Nussbaum PLLC

120 Wall Street

New York, NY 10005

Attorneys for Defendant/Counterclaim and Third Party
Livewire Ergogenics, Inc.

Jerome Noll, Esq.

148 West 68" Street, #4E

New York, NY 10023

Attorney for Third Party Defendants

JS Barkats PLLC and Sunny Joseph Barkats

Ira Thomas, Esq.

Cheron & Podolsky, LLC

2681 E. 14" St.

Brooklyn, NY 11235

Attorneys for Plaintiff AEG and Third-Party Defendant Elana

Joseph Paukman, Esq.

1407 Avenue Z, #612

Brooklyn, NY 11235

Attorney for Sunny Joseph Barkats and JS Barkats PC

Filed 07/26/19 Page 2 of 2

3. On July 26, 2019, I also served the Notice of Motion for Leave to Withdraw as Counsel and

the Declaration of Dwayne L. Bentley in Support on Elana Hirsch by email and Federal Express at the

addresses set forth below:

Email:elanabkats@yahoo.com, ehirsch@sunnyskyrealty.com

Federal Express: Elana Hirsch
119 82" Avenue
Kew Gardens, NY 11415

Dated: Brooklyn, New York
July 26, 2019

Dwayne L. tley

 

 

 
